[Cite as State v. Barlow, 2019-Ohio-582.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                         C.A. No.       18CA011313

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DUANE BARLOW                                          COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   17CR096247

                                 DECISION AND JOURNAL ENTRY

Dated: February 19, 2019



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Duane Barlow, appeals his conviction for domestic violence. This

Court affirms.

                                                 I.

        {¶2}     On April 13, 2017, Mr. Barlow traveled to the home that he had shared with his

estranged wife, R.H., to deliver some money to help support their young children. While he was

on the property, a verbal altercation ensued, then escalated to physical violence. During the

altercation, Mr. Barlow grabbed R.H. by the back of her clothing and threw her from the front

seat of his car. Mr. Barlow pursued R.H. into the house, where the two scuffled in the kitchen.

Mr. Barlow pushed R.H. into a cabinet, causing her to hit her head; R.H. stabbed Mr. Barlow

with a knife that she obtained from a kitchen drawer.

        {¶3}     Police briefly detained R.H., but she was not charged as a result of the incident.

Mr. Barlow received treatment for his injuries, but was later charged with domestic violence in
                                                  2


violation of R.C. 2919.25(A) and burglary in violation of R.C. 2911.12(A)(1). Mr. Barlow

waived his right to be tried by a jury, and the trial court found him guilty of domestic violence,

but not guilty of burglary. The trial court sentenced him to six months in the Lorain County

Correctional Facility and fined him $1,000, but suspended both the jail term and the fine and

placed Mr. Barlow on probation for one year. Mr. Barlow filed this appeal.

                                                 II.

                               ASSIGNMENT OF ERROR NO. 1

       THE VERDICT IN THIS CASE IS AGAINST THE SUFFICIENCY OF THE
       EVIDENCE AND SHOULD BE REVERSED BECAUSE IT VIOLATES THE
       FIFTH, SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION, AND ARTICLE I, SECTON 10 OF THE
       CONSTITUTION OF THE STATE OF OHIO.

       {¶4}    In his first assignment of error, Mr. Barlow argues that his conviction for

domestic violence is based on insufficient evidence because Mr. Barlow produced evidence that

led to the conclusion that he acted in self-defense.

       {¶5}     “Whether a conviction is supported by sufficient evidence is a question of law

that this Court reviews de novo.” State v. Williams, 9th Dist. Summit No. 24731, 2009–Ohio–

6955, ¶ 18, citing State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). The relevant inquiry is

whether the prosecution has met its burden of production by presenting sufficient evidence to

sustain a conviction. Thompkins at 390 (Cook, J., concurring). In reviewing the evidence, we do

not evaluate credibility, and we make all reasonable inferences in favor of the State. State v.

Jenks, 61 Ohio St. 3d 259, 273 (1991). The evidence is sufficient if it allows the trier of fact to

reasonably conclude that the essential elements of the crime were proven beyond a reasonable

doubt. Id.
                                               3


       {¶6}    The due process secured by the Fourteenth Amendment to the United States

Constitution guarantees “that no person shall be made to suffer the onus of a criminal conviction

except upon sufficient proof—defined as evidence necessary to convince a trier of fact beyond a

reasonable doubt of the existence of every element of the offense.” Jackson v. Virginia, 443
U.S. 307, 316 (1979). Evidence related to an affirmative defense is not implicated by this aspect

of due process “because proof supportive of an affirmative defense cannot detract from proof

beyond a reasonable doubt that the accused had committed the requisite elements of the crime.”

State v. Hancock, 108 Ohio St. 3d 57, 2006-Ohio-160, ¶ 37, citing Caldwell v. Russell, 181 F.3d
731, 740 (6th Cir.1999).

       {¶7}   Self-defense is an affirmative defense that must be proved by the defendant in a

criminal case. State v. Goff, 128 Ohio St. 3d 169, 2010-Ohio-6317, ¶ 36. Consequently, a

challenge to the sufficiency of the evidence “is not an appropriate vehicle to review self-

defense[.]” State v. Thomas, 9th Dist. Summit No. 27266, 2015-Ohio-2935, ¶ 39, citing State v.

Geter-Gray, 9th Dist. Summit No. 25374, 2011-Ohio-1779, ¶ 9. See also State v. Dunlap, 9th

Dist. Medina No. 17CA0063-M, 2018-Ohio-3525, ¶ 20; State v. Newsome, 9th Dist. Lorain No.

17CA011127, 2018-Ohio-1762, ¶ 12; State v. Chapman, 9th Dist. Summit No. 28626, 2018-

Ohio-1142, ¶ 16.

       {¶8}   Mr. Barlow’s first assignment of error is overruled.

                             ASSIGNMENT OF ERROR NO. 2

       THE CONVICTIONS ARE AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE
       14TH AMENDMENT TO THE U.S. CONSTITUTION AND OF THE OHIO
       CONSTITUTION.

       {¶9}   Mr. Barlow’s second assignment of error argues that his conviction for domestic

violence is against the manifest weight of the evidence. Specifically, he has argued that the
                                                4


evidence at trial demonstrated that he acted in self-defense and that the testimony of R.H. was

not credible. This Court disagrees.

       {¶10} When considering whether a conviction is against the manifest weight of the

evidence, this Court must:

       review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). A reversal on this basis is reserved for

the exceptional case in which the evidence weighs heavily against the conviction. Id., citing

State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).

       {¶11} R.C. 2919.25(A), which prohibits domestic violence, provides that “[n]o person

shall knowingly cause or attempt to cause physical harm to a family or household member.” “A

person acts knowingly, regardless of purpose, when the person is aware that the person’s conduct

will probably cause a certain result or will probably be of a certain nature.” R.C. 2901.22(B).

“Physical harm” includes “any injury * * * regardless of its gravity or duration.”           R.C.

2901.01(A)(3). A “family or household member” includes a spouse who has resided with the

defendant. R.C. 2919.25(F)(1)(a)(i).

       {¶12} Most of the testimony at trial was provided by R.H. and Mr. Barlow. R.H’s son,

C.S., also testified during the State’s case-in-chief. Both R.H. and Mr. Barlow testified that Mr.

Barlow came to R.H.’s residence with the purpose of dropping off some money for the support

of their two children and that a fight ensued. The nature and sequence of the events as they

unfolded is the point at which their testimony diverged.
                                                  5


          {¶13} R.H. testified that Mr. Barlow came to the front door and handed her the money.

According to her testimony, she asked where he had been because he had not responded to her

recent messages, and Mr. Barlow started shouting in response. R.H. recalled that she stepped out

onto the porch where Mr. Barlow stood, then stepped to the walkway. She testified that at that

point, Mr. Barlow “swung and pushed” her, knocking her to the ground in the front yard. She

recalled that when she rose to her feet again, Mr. Barlow struck her again, “with an open hand

and a closed hand.” R.H. testified that she ran toward Mr. Barlow’s car to safety because it was

closer than her house. Mr. Barlow pursued her. She testified that she successfully jumped into

the car, but Mr. Barlow reached the vehicle before she was able to close the driver’s side door

and resumed pulling her hair and striking her.

          {¶14} R.H. testified that she grabbed Mr. Barlow’s mobile phone from his car so that

she could call the police, but Mr. Barlow pursued her up the walkway, into her house, and to the

kitchen. Once there, Mr. Barlow “banged [her] head up against the * * * countertop” and

“call[ed] [her] an SOB.” R.H. testified that, at that point, Mr. Barlow was “[p]hysically on top of

[her],” “down, hovering.” R.H. testified that Mr. Barlow did not move away and that she

stabbed him once with a knife that she had obtained from the kitchen drawer. She recalled that

Mr. Barlow fled that house and that her son, who had called 911 at this point, passed the phone

to her.

          {¶15}   R.H.’s teenage son, C.S., testified that he witnessed parts of the altercation. He

recalled that he entered the living room while R.H. and Mr. Barlow were arguing at the front

door and that he saw when Mr. Barlow “swung her in the yard.” C.S. testified that Mr. Barlow

punched and choked R.H., but also noted that when she fell to the ground, R.H. was “wrestling”

with Mr. Barlow. C.S. testified that he saw her run toward Mr. Barlow’s car and get in. C.S.
                                                   6


noted specifically that Mr. Barlow made the first physical contact with R.H. According to his

recollection, his mother placed the call to 911.

       {¶16} Mr. Barlow offered a slightly different version of the events. He testified that he

intended to put money for the children in R.H.’s mailbox, but that she opened the front door

when he approached and initiated a verbal confrontation. Mr. Barlow testified that he turned to

walk away, but “could feel her behind [him].” When he turned to face her, “she lunged at

[him,]” and he, in turn, “grabbed her by the wrist and * * * threw her on the ground.” In Mr.

Barlow’s words, “I didn’t attack her first. She attacked me.”

       {¶17} Mr. Barlow also testified that R.H. then ran toward his car and jumped in, and he

acknowledged that he pursued her. Mr. Barlow also described how he removed her from the car:

“I literally grabbed her by the back of her belt buckle, grabbed the back of her shirt and threw her

out of the car.” He agreed that in doing so, he used “a fair amount of force.” Noting that R.H.,

who was on the ground, had both of his mobile phones, Mr. Barlow testified that he “went and

tried to wrestle just to get the phones from her.” He testified that R.H. ran toward the house and

he “ran directly after her.” Once in the kitchen, Mr. Barlow pushed R.H. to prevent her from

getting a knife from a kitchen drawer. As a result, “[s]he hit the upper cabinet, and then she

slumped down in front of the sink.” Mr. Barlow testified that R.H. stabbed him when he reached

down to take his mobile phone from her grasp. He acknowledged that he was “hovering over

her” at the time.

       {¶18} A defendant who seeks to establish that he acted in self-defense must demonstrate

three elements:

       (1) the defendant was not at fault in creating the violent situation, (2) the
       defendant had a bona fide belief that [he] was in imminent danger of death or
       great bodily harm and that [his] only means of escape was the use of force, and
       (3) that the defendant did not violate any duty to retreat or avoid the danger.
                                                 7


State v. Thomas, 77 Ohio St. 3d 323, 326 (1997), citing State v. Williford, 49 Ohio St. 3d 247, 249

(1990), quoting State v. Robbins, 58 Ohio St. 2d 74 (1979), paragraph two of the syllabus. These

elements are cumulative, so a defendant who fails to prove any one element by a preponderance

of evidence fails to demonstrate that he acted in self-defense. State v. Jackson, 22 Ohio St. 3d
281, 284 (1986).

         {¶19} Mr. Barlow’s argument that the weight of the evidence demonstrated that he acted

in self-defense fails because regardless of whether he was initially at fault in creating the violent

situation that unfolded, he did not establish that his only means of escape from imminent danger

of death or great bodily harm was the use of force or that he did not violate a duty to avoid the

danger. The testimony at trial—including Mr. Barlow’s own statements—established that the

altercation between him and R.H. unfolded as a series of events, at least three aspects of which

could satisfy the elements of R.C. 2919.25(A). Regardless of whether R.H. lunged at Mr.

Barlow or Mr. Barlow swung her to the ground at the outset, Mr. Barlow pursued her to his

vehicle. At that point, under no apparent threat of physical harm, Mr. Barlow “grabbed” R.H.

and “threw her out of the car” to the ground. By his own testimony, he then tried to “wrestle” his

mobile phone away from her. When R.H. fled into her home, Mr. Barlow pursued her into the

kitchen, where he pushed her into a kitchen cabinet because he thought she might try to obtain a

knife.

         {¶20} Based on this testimony, the trier of fact could conclude that rather than facing a

threat of imminent bodily harm that could only be escaped by use of force, Mr. Barlow pursued

R.H. and repeatedly reengaged in the conflict with her. Compare State v. Baskerville, 9th Dist.

Summit No. 28148, 2017-Ohio-4050, ¶ 29; State v. Osborne, 9th Dist. Summit No. 27563, 2016-
                                                8


Ohio-282, ¶ 9. As such, this Court cannot say that the weight of the evidence bears in favor of

the conclusion that Mr. Barlow acted in self-defense.

       {¶21} Mr. Barlow has also argued that his conviction is against the weight of the

evidence because R.H.’s testimony lacked credibility. Specifically, Mr. Barlow argues that R.H.

did not bear any visible injuries consistent with her testimony that he struck her with an open and

closed hand and that her testimony was otherwise not credible.          These arguments are not

persuasive.

       {¶22} “Physical harm,” as required by R.C. 2919.25(A), includes “any injury * * *

regardless of its gravity or duration.” R.C. 2901.01(A)(3). It does not require injury of a

magnitude that leaves physical marks on the victim, and physical harm can be established by the

victim’s testimony. See State v. Sibole, 2d Dist. Clark No. 2017-CA-68, 2018-Ohio-3203, ¶ 20,

citing State v. Ward, 11th Dist. Geauga No. 2008-G-2851, 2009-Ohio-3145, ¶ 28; State v.

Boldin, 11th Dist. Geauga No. 2007-G-2808, 2007-Ohio-6408, ¶ 40-41.             In addition, R.C.

2919.25(A) prohibits both “caus[ing]” and “attempt[ing] to cause physical harm to a family or

household member.” A violation of R.C. 2919.25(A), therefore, can be proven by evidence

demonstrating that the defendant engaged in actions that constitute an attempt to inflict physical

harm. See, e.g., Sibole at ¶ 20 (noting that “there is ample evidence that [the defendant] at least

attempted to physically harm [the victim] by tackling her and pulling her back into the house by

her hair.”). Consequently, the fact that R.H. exhibited only one injury that was documented with

photographic evidence—an area of redness with a slight indication of broken skin above her

right temple—does not undermine her testimony that Mr. Barlow caused or attempted to cause

her physical harm.
                                                 9


       {¶23} Mr. Barlow has also argued that R.H.’s testimony was not credible because she

was inconsistent in recalling some details and could not remember other details. He has noted

that despite her testimony that he pulled her hair, photographs taken after the incident depict her

with tidy hair. Mr. Barlow’s own testimony, however, confirms significant details recounted by

R.H. and provided additional detail at several salient points.

       {¶24} This Court must “‘consider[] the credibility of witnesses’” as part of our manifest

weight review. Thompkins, 78 Ohio St. 3d at 387, quoting Martin, 20 Ohio App. 3d at 175.

Nonetheless, we are mindful of the well-established principle that a trier of fact enjoys the best

position to assess the credibility of witnesses.        State v. Rivera, 9th Dist. Lorain No.

18CA011263, 2019-Ohio-62, ¶ 39, quoting State v. Johnson, 9th Dist. Summit No. 25161, 2010-

Ohio-3296, ¶ 15. This Court cannot conclude that this is the exceptional case in which the

evidence weighs heavily against the conviction. Mr. Barlow’s second assignment of error is

overruled.

                                                III.

       {¶25} Mr. Barlow’s assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                10


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

GIOVANNA V. BREMKE, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.